Exhibit 10.1

April 6, 2006

Dean J. Westman

47669 Fremont Blvd.

Fremont, CA 94538, USA

Dear Dean:

I am pleased to offer you a position with Ikanos Communications, Inc. (the
“Company”) as General Manager, Network Business reporting directly to Rajesh
Vashist, Chairman and Chief Executive Officer. We would like you to start your
employment with the Company no later than Friday, 14th April. We ask that you
accept this offer by returning a signed copy of it by no later than Friday, 7th
April.

We are pleased to offer you an annual salary of $190,000.00, which will be paid
to you bi-weekly. Also, we are pleased to offer you a comprehensive package of
employee benefits including health, dental, vision, income protection and a 401
(k) savings plan. You will be eligible to accrue fifteen days of paid time-off
per year. This time may be used for vacation, personal time off or sick time. In
addition, Ikanos observes ten scheduled holidays and two floating holidays per
year. For this calendar year, if your hire date is on or before June 30, you
will receive two floating holidays. You will receive one floating holiday this
calendar year if your hire date is after June 30. You should note that the
Company may modify salaries and benefits from time to time, as it deems
necessary.

An important component of our compensation package includes the opportunity for
ownership in our Company. After your date of employment and upon approval of the
Company’s Board of Directors, the Company will grant you an option to purchase
100,000 shares of the Company’s common stock under the Company’s Stock Option
Plan. The price of the shares will be determined by the closing market price of
the company stock on the day prescribed by the Company. These options will be
subject to the terms and conditions of the Company’s Stock Option Plan and Stock
Option Agreement. The vesting schedule will be 25% after 12 months of employment
and 1/48th per month thereafter. You will receive acceleration of vesting as it
currently applies to Vice Presidents.

You will also be eligible to participate in the Executive Bonus Program at a
target bonus potential of 40%. Goals for the fiscal year will be established
between you and Rajesh when you join the Company.

The Company will reimburse your relocation expenses, based on actual expenses
incurred during a 12 month period from your date of hire, up to a limit of
$28,000.00. Some of these expenses may be included as taxable income on your
W-2. If you leave the company prior to 18 months, you will be required to
reimburse the relocation expenses on a pro-rata basis. We will rent an apartment
for you for your first two weeks of employment upon arriving in Fremont.

You should be aware that your employment with the Company is for no specified
period and constitutes at will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice. Your continued employment with the Company is
contingent upon the successful completion of a background check. Upon completion
of this, Human Resources will confirm your employment status with the Company.

You will be eligible for a performance and salary review as part of Ikanos’
annual performance review process in the first quarter of each year.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

As a Company employee, you will be expected to abide by company rules and
regulations. You will be expected to sign and comply with an Employment,
Confidential Information, Invention Assignment and Arbitration Agreement which
requires, among other provisions, the assignment of patent rights to any
invention made during your employment at the Company and non-disclosure of
proprietary information.

You agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to me. A duplicate original is
enclosed for your records. This letter, along with the agreement relating to
proprietary rights between you and the Company, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by an officer of the Company and by you.



--------------------------------------------------------------------------------

Dean, Ikanos is an exciting endeavor. We are delivering on a strategy in the
market that will cement our competitive position; and you, and your
contributions will be an important component of our success. We look forward to
working with you at Ikanos Communications, Inc.

Please call me with any questions that you may have about this offer.

Sincerely,

Chris Smith

Vice President, Human Resources

Accepted and agreed to:

Date: 04/10/06

 

/s/ Dean Westman

Employee Signature

Enclosures:

Employment, Confidential Information, Invention Assignment and Arbitration
Agreement Company Code of Ethics

Insider Trading Policy

Duplicate Original Offer Letter